In a matrimonial action in which the parties were divorced by judgment entered May 6, 2004, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated February 13, 2007, as granted that branch of her motion which was for downward modification of her child support obligation only to the extent of reducing her monthly child support obligation from the sum of $833.50 to the sum of $566.78.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, while she established that she was entitled to a reduction in her child support obligation based on the relocation of the parties’ older son out of the plaintiff’s home (see Riseley v Riseley, 208 AD2d 132, 134 [1995]), she failed to demonstrate that a reduction greater than that awarded by the court was warranted under the circumstances of this case.
The defendant’s remaining contentions are without merit. Mastro, J.P., Dickerson, Belen and Chambers, JJ., concur.